Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John E. Bourgoin, certify, that to my knowledge, the Quarterly Report on Form10-Q of MIPS Technologies, Inc. for thethree months endedSeptember 30, 2009(the “Form10-Q”), to which this certificate is an exhibit fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of MIPS Technologies,Inc. for the three month period covered by the Form10-Q. Date:November 6,2009 By: /s/ JOHN E. BOURGOIN John E. Bourgoin
